United States Court of Appeals
                     For the First Circuit


No. 19-1474

  MARÍA S. DÍAZ-BÁEZ; VÍCTOR A. BURGOS-TORRES; THELMA L. PÉREZ-
  GUZMÁN; MARISOL DOMÍNGUEZ-RIVERA; HÉCTOR J. ALBELO-CARTAGENA;
  MÓNICA MOLINA-SALAS; RAMÓN L. RIVERA-GASCOT; SYLVIA ALVARADO-
  HERNÁNDEZ; PEDRO R. MARTÍNEZ-AGOSTO; CARMEN E. MEDINA-ADORNO;
    PEDRO I. CARTAGENA-RODRÍGUEZ; EDUARDO BARREIRO-DIAZ; MELIXA
   MARRERO-GONZÁLEZ; MERCEDES LAMBERTY-ROMÁN; CARLOS A. AQUINO-
VALENTÍN; DEBBIE A. CARDONA-CAPRE; DIANA I. SÁNCHEZ-PAGÁN; FÉLIX
MARRERO-VÁZQUEZ; GISSELLE PAGÁN-MELÉNDEZ; SHIERLY CARDONA-ORTIZ;
 ROSA M. SOTO-GARCÍA; LIMARI MARTÍNEZ-RODRÍGUEZ; MARIEL TORRES-
 LÓPEZ; ANTONIO J. COLLADO-RIVERA; VIVIAN M. BRACERO-ROSA; LUIS
COSS-VARGAS; BRAULIO E. FIGUEROA-DÍAZ; ROSA M. SANTOS-CARBALLO;
     KAROLIE GÓMEZ-RIVERA; OMAR RIVERA-PÉREZ; CLARIBEL ROSADO-
    FERNÁNDEZ; IVÁN E. GONZÁLEZ-GARCÍA; JOSÉ GRAU-ORTIZ; BRENDA
MARTÍNEZ-FIGUEROA; CIRILO TIRADO-RIVERA; BETZAIDA ROSARIO-FÉLIX;
 VIRGILIO ESCOBAR-QUIÑONES; LUZ CRISTINA JIMÉNEZ-CORTÉS; HÉCTOR
   M. BARRIOS-VELÁZQUEZ; MÓNICA RODRÍGUEZ-OCASIO; DANIEL RAMOS-
RAMOS; CARMEN HAYDEÉ RAMOS-LUNA; MELISA RIVERA-FUENTES; MARIELI
RÍOS-PÉREZ; EVELYN VELÁZQUEZ-ADORNO; JOSÉ W. ORTIZ-LÓPEZ; CÉSAR
  E. DEIDA-TORRES; DAVID R. SHERMAN; REBECCA COTTO-OYOLA; DAVID
 PONCE-MENA; NATIVIDAD CURBELLO-CONTRERAS; VIRGINIA ECHEVARRÍA;
 PEDRO FÉLIX-TORRES; RUTH M. MELÉNDEZ-RODRÍGUEZ; ZUHER YOUSSIF-
    YASSIN; ASTRID M. DELGADO-IRIZARRY; TIRSO RODRÍGUEZ-APONTE;
   YANIRA RODRÍGUEZ-RIVERA; VIVIAN A. HERNÁNDEZ-ROBLES; ROBERTO
MIRANDA-SANTIAGO; ADA I. RIVERA-GARCÍA; JOSÉ E. FIGUEROA-NIEVES;
    ALLAN WAINWRIGHT-ESTAPE; DAISY RODRÍGUEZ-ALEJANDRO; RADAMÉS
   PÉREZ-RODRÍGUEZ; MARÍA I. DELANNOY-DE-JESÚS; MANUEL R. REYES
    ALFONSO; AMARILIS RIVERO-QUILES; LUIS LAGARES-GARCÍA; ROCÍO
 RIVERA-TORRES; JONATHAN R. ORTIZ-SERRANO; CONJUGAL PARTNERSHIP
     ALBELO-HERNÁNDEZ; CONJUGAL PARTNERSHIP BARREIRO-ROSARIO;
      CONJUGAL PARTNERSHIP BURGOS-DÍAZ; CONJUGAL PARTNERSHIP
CARTAGENA-MEDINA; CONJUGAL PARTNERSHIP COLLADO-TORRES; CONJUGAL
PARTNERSHIP COSS-BRACERO; CONJUGAL PARTNERSHIP FÉLIX-ECHEVARRÍA;
    CONJUGAL PARTNERSHIP FIGUEROA-RIVERA; CONJUGAL PARTNERSHIP
   FIGUEROA-SANTOS; CONJUGAL PARTNERSHIP GRAU-VÁZQUEZ; CONJUGAL
     PARTNERSHIP MARRERO-PAGÁN; CONJUGAL PARTNERSHIP MARTÍNEZ-
    ALVARADO; CONJUGAL PARTNERSHIP MIRANDA-HERNÁNDEZ; CONJUGAL
PARTNERSHIP MULER-VELÁZQUEZ; CONJUGAL PARTNERSHIP ORTIZ-ACEVEDO;
  CONJUGAL PARTNRESHIP PONCE-COTTO; CONJUGAL PARTNERSHIP RAMOS-
     RODRÍGUEZ; CONJUGAL PARTNERSHIP REYES-DELANNOY; CONJUGAL
 PARTNERSHIP RODRÍGUEZ-RODRÍGUEZ; CONJUGAL PARTNERSHIP RIVERA-
    ROSADO; CONJUGAL PARTNERSHIP TIRADO-MARTÍNEZ; CONJUGAL
                  PARTNERSHIP LAGARES-RIVERO,

                    Plaintiffs, Appellants,

JUANA M. CONTRERAS-CASTRO; LEILA A. HERNÁNDEZ-JIMÉNEZ; YELITZA
   I. HERNÁNDEZ-HERNÁNDEZ; YALITZA ROSARIO-MENENDEZ; RAQUEL
CARDONA-SOTO; MARIBEL ALICEA-LUGO; HUMBERTO L. MULER-SANTIAGO;
 MARIELA TORRES-MOLINI; CARMEN YOLANDA VÁZQUEZ-ORTIZ; LUIS A.
  RODRÍGUEZ-TORO; NEREIDA RIVERA-BATISTA; BERNICE BERBERENA-
   MALDONADO; RICARDO ROSARIO-SÁNCHEZ; AXEL FRESSE-ÁLVAREZ;
 GLORIELY MIRANDA-OCASIO; LUIS A. MULER-SANTIAGO; GRETCHEN M.
  ACEVEDO-RIVERA; DOMINGO MARIANI-MOLINI; REBECA M. NEGRÓN-
UMPIERRE; JORGE APARICIO-TORRES; CARMEN E. RODRIGUEZ-SANTIAGO;
  LYNETTE YAMBÓ-MERCADO; MARIANNA RAMÍREZ-ÁLVAREZ; CONJUGAL
  PARTNERSHIP FRESSE-MIRANDA; CONJUGAL PARTNERSHIP ROSARIO-
                          BERBERENA,

                          Plaintiffs,

                               v.

 JULIO ALICEA-VASALLO, Executive Director of the AACA, in his
    official and personal capacities; AUTOMOBILE ACCIDENT
                 COMPENSATION ADMINISTRATION,

                     Defendants, Appellees,

  MARIBEL CONCEPCIÓN-CANTRES, former Personnel Director of the
  AACA, in her official and personal capacities; ABC INSURANCE
COMPANY; ERNESTO RIVERA-NEGRÓN; RICHARD DOE; JANE ROE; JANE DOE;
 JOHN DOE; X CORPORATION; Y CORPORATION; DEF INSURANCE COMPANY;
   CONJUGAL PARTNERSHIP ALICEA-DOE; CONJGAL PARTNERSHIP DOE-
          CONCEPCIÓN; CONJUGAL PARTNERSHIP RIVERA-ROE,

                          Defendants.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]
                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     José Enrico Valenzuela-Alvarado, with whom Valenzuela-
Alvarado, LLC, Frank Zorrilla Maldonado, Frank Zorrilla Law
Offices, Jesús Rabell Méndez, Rabell Méndez C.S.P., Manuel Porro-
Vizcarra, and Manuel Porro-Vizcarra Law Offices were on brief, for
appellants.
     Adrián Sánchez-Pagán, with whom Sánchez-Betances, Sifre &
Muñoz-Noya, LLC was on brief, for appellee Automobile Accident
Compensation Administration.
     Francisco J. Amundaray, with whom Amundaray, Villares &
Associates, PSC was on brief, for appellee Julio Alicea-Vasallo.


                        December 23, 2021
            LYNCH,    Circuit    Judge.       Certain    former     Automobile

Accident Compensation Administration ("AACA") employees appeal the

entry of summary judgment against their political discrimination

claims, in favor of the AACA and its former Executive Director,

Julio Alicea-Vasallo.     The employees were laid off pursuant to an

agency-wide, facially neutral layoff plan (the "Layoff Plan")

based on seniority.      They brought suit under 42 U.S.C. § 1983,

alleging violations of their federal First, Fifth, and Fourteenth

Amendment   rights,    along    with   violations   of   Puerto     Rico   law.

Holding it was bound by the Puerto Rico court decisions concluding

that it was the Board of Directors -- not the Executive Director

-- that was responsible for the Layoff Plan, the district court

correctly adopted the Puerto Rico court decisions, then entered

summary judgment for both AACA and Alicea-Vasallo.                Diaz-Baez v.

Alicea Vasallo ("Diaz-Baez II"), No. 10-cv-1570, 2019 WL 8501708,

at *23–27 (D.P.R. Mar. 29, 2019).           Appellants concede that if the

district court correctly adopted these issues decided by the Puerto

Rico courts, the case must be resolved against them.               We affirm.

                                       I.

       A. Factual History

            The AACA is a public instrumentality of Puerto Rico,

created pursuant to Law No. 138 of June 26, 1968, P.R. Laws Ann.

tit. 9, § 2051 et seq.          Its purpose is to "administer[] Puerto

Rico's unique system of compensating automobile accident victims,


                                    - 4 -
irrespective     of    fault,   for    medical   expenses,    disability,

dismemberment, death, and funeral expenses."         Bonilla v. Nazario,

843 F.2d 34, 36 (1st Cir. 1988).         Appellants agree that the AACA

has an identity distinct and separate from the Commonwealth of

Puerto Rico and that it is a public entity that can "sue and be

sued in its own name, [] can contract with others and except for

its original funding, [] is [primarily] self-supporting . . . ."

Oppenheimer Mendez v. Acevedo, 388 F. Supp. 326, 330 (D.P.R. 1974),

aff'd, 512 F.2d 1373 (1st Cir. 1975).1

           Between 2001 and 2008, the Popular Democratic Party

("PDP"), of which appellants assert they are members, was in power

in Puerto Rico.       For decades, including that period, the AACA

operated at a loss and had mounting financial deficits.             AACA's

June 30, 2006 Financial Statement stated that the agency's "premium

income" had been "insufficient to cover the operating expenses"

for the "past several years."         This required the AACA frequently

to withdraw from its investment portfolio "to cover operating

funding needs."       A separate report prepared by the AACA's then-

Director   of   Finance,   William    Jiménez,   covering   the   2005-2006

fiscal year contained an acknowledgment by the AACA's Board of

Directors that the agency had accrued a cumulative deficit totaling

more than $99 million between the fiscal years 1998-1999 and 2004-


     1    In Spanish, the agency's name is the Administración de
Compensaciones por Accidentes de Automóviles ("ACAA").


                                  - 5 -
2005.     This report also showed that the agency was operating at

about an $8.0 million deficit for the 2005-2006 fiscal year.

            In 2007, the Board considered measures to reduce both

its costs and its operational deficit.                Jiménez recommended to the

Board that the AACA reduce its workforce by more than 100 employees

and close four offices and two Departments, among other measures.

Jiménez proposed that additional personnel cuts be made during the

2007-2008 fiscal year to reduce the operational deficit.

            The Board declined to adopt any of these measures to

address    the     deficit.      Instead,       the    Board   approved    several

amendments to its Personnel Regulations, purporting to provide

additional protection for the AACA's managerial employees against

layoff.    One such amendment required the AACA to consider employee

performance as a criterion when determining priority for layoff.

            In November 2008, the New Progressive Party ("NPP") came

into    power     in   Puerto   Rico.       This      constituted   a    change    in

administration from the PDP.            The newly-elected Governor of Puerto

Rico    issued    Executive     Order    OE-2009-001      on   January    8,   2009,

decreeing    an    economic     and   fiscal    state     of   emergency    in    the

Commonwealth and ordering the elimination of nearly one third of

politically appointed positions.             The legislature of Puerto Rico

enacted Act No. 7-2009 ("Law 7") in March 2009, P.R. Laws Ann.

tit. 3, § 8791 et seq., establishing seniority as the primary

criterion used to implement this layoff plan, id. § 8799(b)(3).


                                        - 6 -
           Although the AACA was not covered by Law 7, the Board of

Directors simultaneously was evaluating the agency's fiscal state

and considering a similar plan.     The Board discussed the Executive

Order at a January 16, 2009 Board meeting.      At that Board meeting,

AACA's Deputy Director of Finance, Rebecca Cotto, also reported

that the AACA was operating at a $15 million deficit and was asked

about the measures the AACA was taking to remedy this.             Similar

discussions continued through May 2009, when NPP member Alicea-

Vasallo was appointed Executive Director of the AACA.             The AACA

continued operating at a deficit at that time, including a loss in

the category of insurance operations in the amount of more than

$63 million.

           The AACA Board of Directors held another meeting to

discuss this fiscal state on October 15, 2009, at which the Board

discussed with Alicea-Vasallo the creation of the Layoff Plan.

During   that   meeting,   the   Board's   president   inquired    of   the

Executive Director concerning a layoff plan that would save the

AACA between $4.5 and $5 million.          In response, Alicea-Vasallo

explained that the way to accomplish that degree of reduction, the

plan would be to lay off employees based on seniority (as did Law

7), covering a period from July 1, 2000 through June 30, 2009.

That is, employees with less than nine years of public service as

of June 30, 2009 (the "cut-off date") would be subject to the Plan.

Alicea-Vasallo represented that this would affect fewer managerial


                                  - 7 -
employees than the layoff plan recommended by Jiménez in 2007.

Plaintiffs allege that, because of the cut-off date, the plan

targeted   employees     who   had     been     hired     during     the   PDP

administration.    The Board also passed Resolution No. 2009 Oct-

17A that day, amending the Personnel Regulations to eliminate the

consideration of employee performance -- a subjective criterion

-- for layoffs and to place seniority as the primary criterion.

           Within two weeks, the Board also approved the Layoff

Plan recommended by the Executive Director via Resolution No. 2009

OCT 21A, which would lay off all managerial employees with less

than nine years of public service by the June 30, 2009 cut-off

date.   The resolution stated, specifically, that:

           Be it hereby Resolved by the Board of
           Directors   of   the    Automobile   Accident
           Compensation Administration to approve the
           implementation of the Lay Off Decree Plan in
           all aspects because they are found to be
           adequate and serve the purposes of improving
           the grave fiscal situation of the agency and
           also to safeguard the rights of employees who
           render services at [AACA].

           Alicea-Vasallo gave notice of the Layoff Plan adopted by

the Board to all relevant employees between November 10, 2009 and

January 7, 2010 in accordance with the Plan.            This notice informed

the   employees   of   their   right   to     request    both   an   informal

administrative hearing within five days of the notification and a

review of their dismissal before an administrative judge within

thirty days, citing Article 18 of the Personnel Regulations.


                                  - 8 -
Article 18.3 of the Regulations further authorizes employees to

file a petition for review of the administrative judge's decision

with the Puerto Rico Circuit Court of Appeals.                    All of the

plaintiffs in this case had less than nine years in public service

by the selected cut-off date, although not necessarily by the date

their layoffs became effective.          The layoffs became effective on

March 19, 2010.

          The AACA's June 30, 2011 Financial Statement showed that

these cost reduction measures had in fact reduced both the amount

of the annual losses and the agency's net deficit.            The statement

showed a loss in 2011 in the category of insurance operations in

the amount of approximately $1 million, i.e., a more than ninety

percent reduction in losses compared to the previous year.               The

statement further reported a decrease in the agency's net deficit

by $20 million, and, between 2010 and 2011, "no withdrawals were

made   from        the   investment   portfolio   to    finance    operating

activities."

        B. Procedural History

          The Layoff Plan has led to multiple administrative and

judicial proceedings which we briefly describe.

              i.     The Instant Case

          It is uncontested that the dismissed AACA employees were

deemed career employees in public service with protected property

interests in their continued employment.               Rodriguez-Sanchez v.


                                      - 9 -
Mun. of Santa Isabel, 658 F.3d 125, 129 (1st Cir. 2011).           On June

22, 2010, sixty-two such former employees filed this § 1983 action,

claiming that they were dismissed illegally from their respective

positions following the election of the NPP in 2008 due to their

affiliation with the PDP.         Plaintiffs charge defendants with

"conspir[ing]   in   order   to   design   and   implement   a   scheme   to

wrongfully dismiss plaintiffs due exclusively to their political

affiliation," in violation of the AACA's Personnel Regulations and

federal and Puerto Rico law.         They allege that Alicea-Vasallo

intentionally set the seniority requirement for the Layoff Plan at

nine years through only June 30, 2009 -- rather than plaintiffs'

formal date of layoff -- to target employees hired while the PDP

was in power.   Plaintiffs seek reinstatement and damages.2



     2    After the district court largely denied defendants'
motion to dismiss the complaint in March 2011, the plaintiffs filed
two amended complaints to name additional former AACA employees as
co-plaintiffs, and the parties consented to proceed before a
magistrate judge.    Since then, plaintiffs Juana M. Contreras-
Castro, Leila A. Hernández-Jiménez, Yelitza I. Hernández-
Hernández, Yalitza Rosario-Menéndez, Raquel Cardona-Soto, Maribel
Alicea-Lugo, Humberto L. Muler-Santiago, Mariela Torres-Molini,
Carmen Yolanda Vázquez-Ortiz, Luis A. Rodríguez-Toro, Nereida
Rivera-Batista, Bernice Berberena-Maldonado, Ricardo Rosario-
Sanchez, Axel Fresse-Álvarez, Gloriely Miranda-Ocasio, Luis A.
Muler-Santiago, Gretchen M. Acevedo-Rivera, Domingo Mariani-
Molini, Rebeca M. Negrón-Umpierre, Jorge Aparicio-Torres, Carmen
E. Rodríguez-Santiago, Lynette Yambó-Mercado, Marianna Ramirez-
Álvarez, Conjugal Partnership Fresse-Miranda, and Conjugal
Partnership Rosario-Berberena have voluntarily dismissed their
claims and thus are not participating in this appeal. Further,
the only defendants participating in the appeal are the AACA and
Alicea-Vasallo.


                                  - 10 -
               On May 2, 2012, plaintiffs moved for "partial" summary

judgment, requesting that the district court declare the Layoff

Plan discriminatory in purpose and implementation.                        The court

denied the motion, holding that plaintiffs "failed to adduce

evidence showing that defendants had knowledge of the identities

or political affiliations of the [plaintiff] workers in each

position"      and    that    the   political    discrimination      claims    were

"speculative         and   unsupported."        Diaz-Baez    v.   Alicea    Vasallo

("Diaz-Baez I"), No. 10-cv-1570, 2012 WL 5566444, at *4 (D.P.R.

Nov. 15, 2012).

               After the close of discovery, both parties filed summary

judgment motions.          Diaz-Baez II, 2019 WL 8501708, at *9.           In August

2015,    the    district      court   entered     a   stay   based   on    Railroad

Commission of Texas v. Pullman Co., 312 U.S. 496 (1941), because

the Puerto Rico Supreme Court was considering the validity of

several dismissals under the Layoff Plan in Rodríguez-Ocasio v.

ACAA, 197 P.R. Dec. 852, 2017 WL 1449701 (P.R. 2017).                The federal

proceedings were stayed "until such time as the Puerto Rico Supreme

Court resolves the pending issues before it."3


     3    Plaintiffs had appealed the stay and, on appeal, we
questioned the parties as to whether the automatic stay under the
Puerto Rico Oversight, Management, and Economic Stability Act, 48
U.S.C. § 2161 et seq. ("PROMESA"), applied to this case.        We
dismissed the appeal as moot before deciding the issue. It remains
unclear whether the PROMESA stay applies, but we need not reach
the question because it is not an issue of Article III
jurisdiction. See Moriarty v. Colvin, 806 F.3d 664, 668 (1st Cir.


                                       - 11 -
           The Supreme Court promulgated its opinion in Rodríguez

Ocasio in April 2017, "reinstat[ing] the rulings issued by the

Administrative Judge of the [AACA]" which upheld the dismissals

pursuant to the Plan.        197 P.R. Dec. at 857.        Thereafter, the

district   court    denied   without   prejudice   the   parties'   pending

summary judgment motions.          Amended summary judgment proceedings

ensued, and concluded with the district court granting defendants'

motions and denying plaintiffs' as moot.           Diaz-Baez II, 2019 WL

8501708, at *35.

           As we consider the preclusive effect of the Puerto Rico

courts' decisions dispositive as to the pending appeal, we do not

further describe the proceedings before the district court.             We

instead turn to the relevant Puerto Rico court proceedings.

           ii.     Related Cases

           Several judicial and administrative challenges to the

Layoff Plan also took place during the relevant time period.            We

summarize only those cases necessary to our issue preclusion

analysis, starting with Humberto Muler v. ACAA, No. 2010-va-43,

KLRA 201001000, 2010 WL 5877970 (P.R. Cir. Nov. 24, 2010).




2015) (bypassing the statutory jurisdictional question because
"resolving this case on the merits by affirming the grant of
summary judgment has the same consequences as concluding that we
do not have jurisdiction" (citing Parella v. Ret. Bd. of R.I.
Emps.' Ret. Sys., 173 F.3d 46, 54 (1st Cir. 1999))); Royal Siam
Corp. v. Chertoff, 484 F.3d 139, 143–44 (1st Cir. 2007) (similar).


                                    - 12 -
            After the layoffs became final, the dismissed employees

filed a formal administrative appeal before the AACA's Office of

Hearing Examiner (also titled the "Administrative Judge").            As

those proceedings were pending, the Puerto Rico Supreme Court

issued an opinion in Molini Gronau v. Corporación de Puerto Rico

para la Difusión Pública, 179 P.R. Dec. 674 (P.R. 2010), in which

the court held that an administrative judge lacked jurisdiction to

review the validity of a severance plan recommended by another

corporation's executive director and approved by its board of

directors.    The Supreme Court explained that the Court of First

Instance had exclusive jurisdiction over that board's actions.

            Thereafter,    twenty-seven   of   the   current   plaintiffs

questioned whether the Administrative Judge had jurisdiction to

consider the merits of the Layoff Plan in this case.            Humberto

Muler, 2010 WL 5877970, at *1.     These plaintiffs argued by analogy

that the Administrative Judge lacked jurisdiction because, as in

Molini Gronau and contrary to their current position, it was the

Board of Directors -- not the Executive Director -- which approved

the Plan.     Id. at *5.     The Administrative Judge rejected this

argument, ruling that it retained jurisdiction over the challenges

to the Layoff Plan because it was the Executive Director who made

the final layoff decision.      Id. at *6.     The twenty-seven former

employees appealed that ruling to the Commonwealth's Circuit Court

of Appeals.


                                 - 13 -
           The appellate court framed the question on appeal as:

"whether the layoffs announced in the [AACA] as a result of the

implementation of the Layoff Plan [a]pproved by the Board of

Directors were determined by the corporation's Executive Director

or by the Board of Directors."    Id.    at *11.   The court concluded

that the ultimate responsibility for the Layoff Plan belonged to

the Board of Directors and not the Executive Director.           Id. at

*15.   Accordingly, it reversed the Administrative Judge's exercise

of jurisdiction over the Layoff Plan's validity and instructed the

agency that it could review only the calculation of seniority as

to the employees.   Id. at *13–15.     That decision was not appealed,

rendering it final.

           The   employees'   claims    were   remanded   back   to   the

Administrative Judge for the agency to evaluate the seniority

calculations.    The Administrative Judge ruled that all of the

employees laid off had less than nine years of public service by

the cut-off date, and confirmed the layoffs. Ignoring the decision

in Humberto Muler just described, the Administrative Judge also

reviewed the legality of the Plan's cut-off date in the various

individual's cases on appeal.     Analogizing to Law 7 of March 9,

2009, P.R. Laws Ann. tit. 3, § 8791 et seq., which was upheld by

the Puerto Rico Supreme Court in Sánchez Collazo v. Departmento de

la Vivienda, 184 P.R. Dec. 95 (P.R. 2011), the Administrative Judge

held that the Plan's use of a cut-off date was valid.             Twelve


                                - 14 -
former employees appealed this ruling on the ground that it was

error for the Administrative Judge to rely on Law 7 and Sánchez

Collazo.

           The    Puerto    Rico    Circuit     Court    of   Appeals     rendered

inconsistent     decisions   on     appeal.      Eight    cases   affirmed      the

administrative     decision,       whereas    four   reversed     based    on   the

Administrative Judge's reliance on Law 7.            Without questioning the

Administrative Judge's jurisdiction to consider the validity of

the Layoff Plan, the courts reversing the decision held that Law

7 did not apply to the AACA and the uniform cut-off date utilized

in the Layoff Plan was invalid.              The AACA petitioned the Puerto

Rico Supreme Court for review of those rulings.

           The Supreme Court granted certiorari in three of the

reversals and consolidated the appeals in Rodríguez-Ocasio v.

AACA, 197 P.R. Dec. 852 (P.R. 2011).             The Supreme Court reversed

the Circuit Court of Appeals, holding that the decision in Humberto

Muler that administrative judges lacked jurisdiction to consider

the validity of the Layoff Plan constituted "the law of the case."

Rodríguez-Ocasio,     197    P.R.      Dec.    at    863–66.       Because      the

Administrative Judge lacked such jurisdiction, it was error for

the Circuit Court of Appeals to review the agency's conclusion as

to the validity of the Layoff Plan.            Id. at 867–68.




                                     - 15 -
                                    II.

           Plaintiffs'     primary    appellate      argument    is    that   the

district court erred by concluding that plaintiffs were either

precluded or estopped from arguing that it was the Executive

Director, not the Board of Directors, who was responsible for the

Layoff Plan.    At oral argument, plaintiffs' counsel conceded that

this appeal turns entirely on the answer to this question of who

made the adverse employment decision.           Counsel stated that if we

find, as we do, that the Board made the decision, there is nothing

left of the lawsuit.

           Orders granting summary judgment are reviewed de novo,

"drawing all reasonable inferences in favor of the non-moving

party."   Pac. Indem. Co. v. Deming, 828 F.3d 19, 23 (1st Cir. 2016)

(quotations and citation omitted).              Our review of a district

court's res judicata determination is likewise reviewed de novo.

Grajales v. P.R. Ports Auth., 923 F.3d 40, 43 (1st Cir. 2019).

"[W]e apply Puerto Rico Law to determine the preclusive effect of

the judgment of the Court of First Instance."              Id.        A district

court's   application    of   the    doctrine   of   judicial    estoppel     is

reviewed for abuse of discretion.            Alt. Sys. Concepts, Inc. v.

Synopsys, Inc., 374 F.3d 23, 30 (1st Cir. 2004).

           A.   Issue Preclusion

           The district court was correct to conclude the twenty-

seven   plaintiffs   who   were     also   party   to   Humberto      Muler   are


                                    - 16 -
precluded from relitigating the fact that it was AACA's Board of

Directors who approved the Layoff Plan.      See Diaz-Baez II, 2019 WL

8501708, at *23-24.     Puerto Rico's Civil Code provides that,

          [i]n order that the presumption of res
          adjudicata may be valid in another suit, it is
          necessary that, between the case decided by
          the sentence and that in which the same is
          invoked, there be the most perfect identity
          between the things, causes, and persons of the
          litigants, and their capacity as such.

P.R. Laws Ann. tit. 31, § 3343.     The statute covers both claim and

issue preclusion.      Baez-Cruz v. Municipality of Comeiro, 140 F.3d

24, 29 (1st Cir. 1998).

          Despite "the rather strict wording of Puerto Rico's

mutuality requirement," the inclusion of new parties in a case "is

not a bar to the application of [issue preclusion]."              Sánchez-

Núñez v. P.R. Elec. Power Auth., 509 F. Supp. 2d 137, 146 (D.P.R.

2007) (citing Baez-Cruz, 140 F.3d at 29).      Nor is perfect identity

of causes required "when the defense is one of issue preclusion,

rather than claim preclusion."      Baez-Cruz, 140 F.3d at 30 (citing

A & P Gen. Contractors v. Asociación Caná Inc., 10 P.R. Offic.

Trans.   984,    996   (P.R.   1981)).     Instead,   issue     preclusion

"forecloses relitigation in a[ny] subsequent action of a fact

essential for rendering a judgment in a prior action between

[primarily] the same parties, even when different causes of action

are involved."     Cruz Berríos v. Gonzalez-Rosario, 630 F.3d 7, 12

(1st Cir. 2010) (quotations and citation omitted).            Courts apply


                                  - 17 -
this doctrine to reduce litigation expenses, conserve judicial

resources,     and    cultivate     reliance    on    judicial     decisions    by

avoiding inconsistent conclusions.             Id. at 11.

           The twenty-seven plaintiffs who were party to Humberto

Muler are precluded from questioning, for at least the second time,

who is responsible for the Layoff Plan.                A material question in

both cases has been whether the Board of Directors or the Executive

Director was responsible for the Plan.            Compare Diaz-Baez II, 2019

WL 8501708, at *23, with Humberto Muler, 2010 WL 5877970, at *11.

The plaintiffs were given a full and fair opportunity to litigate

the question of who approved the Plan in Humberto Muler, and the

Circuit Court of Appeals rendered a final judgment concluding that

it was the Board of Directors.           2010 WL 5877970, at *15 ("[I]n

this case it was the Board of Directors which made the decision to

layoff   (1)   the    management     employees,       (2)   and   establish    the

benchmark of having been employed 9 years or less . . . ."); see

also Kremer v. Chem. Const. Corp., 456 U.S. 461, 481 (1982)

(holding that "full and fair opportunity to litigate" is satisfied

by minimum procedural requirements of the Fourteenth Amendment).

Plaintiffs -- who failed to appeal the Humberto Muler decision --

are   barred   from    taking   a   second     bite   of    the   apple   in   this

litigation.      See also Rodríguez Ocasio, 197 P.R. Dec. at 853

(holding that Humberto Muler constitutes "law of the case" as to




                                     - 18 -
the issue of jurisdiction, which depends on who approved the Layoff

Plan).

            Plaintiffs' arguments to the contrary lack merit.             The

arguments   misconstrue       the   doctrine   of   issue   preclusion   under

Puerto Rico law, which requires neither strict identity of parties

nor causes of action.          See Baez-Cruz, 140 F.3d at 29 (reading

§ 3343   "as     permitting   issue    preclusion    to   operate   against   a

plaintiff who[, as here,] adds defendants in the second action.");

id. at 30 ("The Supreme Court of Puerto Rico has [] stated that

identity of causes is unnecessary when the defense is one of issue

preclusion, rather than claim preclusion.").

            B.     Judicial Estoppel

            The district court also held that the remaining sixteen

plaintiffs were judicially estopped from relitigating the question

of who approved the Layoff Plan.         In 2010, these plaintiffs, among

others, moved to intervene in another case filed in the Court of

First Instance challenging the Layoff Plan, María Díaz-Báez v.

ACAA, No. K PE2009-4889.            In this motion, the former employees

stated that:

            [w]e observe that the Regulation does not
            confer power on the Examining Officer to
            review the decisions of the Board of
            Directors. In this case, the approval of the
            Cessation Plan becomes a product of the Board
            of Directors that is neither subject to
            revision by the Examining Officer nor by the
            Executive Director.   This intricate process



                                      - 19 -
           renders the notification        of   a   hearing   as
           completely defective.

Their motion was allowed. The plaintiffs having successfully taken

the position previously that it was the Board of Directors who

approved   the   Layoff   Plan,   the   district    court   estopped   these

plaintiffs from taking the opposite position in this litigation,

citing Alternative System Concepts Inc., 374 F.3d at 32-33 ("[T]he

doctrine of judicial estoppel prevents a litigant from pressing a

claim that is inconsistent with a position taken by that litigant

. . . in a prior legal proceeding . . . .").

           The federal doctrine of judicial estoppel "prevents a

litigant from pressing a claim that is inconsistent with a position

taken by that litigant either in a prior legal proceeding or in an

earlier phase of the same legal proceeding."           Bossé v. N.Y. Life

Ins. Co., 992 F.3d 20, 32 (1st Cir. 2021) (quoting InterGen N.V.

v. Grina, 344 F.3d 134, 144 (1st Cir. 2003)).          It "is designed to

ensure that parties proceed in a fair and aboveboard manner,

without making improper use of the court system."             Id. (quoting

InterGen N.V., 344 F.3d at 144).

           In general, three conditions must be satisfied for the

doctrine of judicial estoppel to apply: "First, the estopping

position and the estopped position must be directly inconsistent,"

Alt. Sys., 374 F.3d at 33, "[s]econd, the responsible party must

have succeeded in persuading a court to accept its prior position,"



                                  - 20 -
id., and "[t]hird, the party seeking to assert the inconsistent

position must stand to derive an unfair advantage if the new

position is accepted by the court," Knowlton v. Shaw, 704 F.3d 1,

10 (1st Cir. 2013) (citation omitted).

          These plaintiffs' appellate brief does not even attempt

to challenge the district court's application of the necessary

conditions.4   They have made no developed or cognizable argument

that there was an abuse of discretion by the district court in its

judicial estoppel finding.5   These plaintiffs waived the argument

that judicial estoppel does not apply by failing to develop it.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

("[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.").

                              III.

          Because appellants concede that this appeal turns on

whether the district court correctly concluded that they are barred

from arguing in this litigation that the Executive Director, and


     4    We need not decide whether federal law or Puerto Rico
law governs the application of judicial estoppel because the
plaintiffs do not address the question and fail to develop any
argument under either jurisdiction's law. See Thorne v. Howe, 466
F.3d 173, 181 n.1 (1st Cir. 2006). The text above articulates the
familiar federal standard.
     5    These plaintiffs at most cite one inapposite case in a
footnote, see A & P Gen. Contractors, 10 P.R. Offic. Trans. 984
(analyzing the doctrine of res judicata, but not judicial
estoppel), and argue that judicial estoppel requires strict
mutuality of parties.


                              - 21 -
not Board of Directors, is responsible for the Layoff Plan, the

judgment is affirmed.




                            - 22 -